department of the treasury employer_identification_number person to contact - id contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b state c year d organization x dollars amount dear we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you were formed in the state of b in c you are classified as a public charity under sec_509 and sec_170 you support programs in the areas of aging child and family development education health etc your staff operates your direct charitable programming and your grant-making to other non-profit organizations you have a continuous program to solicit contributions from the general_public you assert that you have consistently met the public support_test your board_of trustees are leaders of the community and are from the general_public you are asking for advance approval of an unusual grant in the amount of x dollars the grant will come from d in the form of cash marketable_securities venture capital and private equity investments the transfer is the result of a merger between you and d you will be the surviving organization the grant is unusual because d will cease to exist after the merger as part of the merger d will not impose any restrictions or conditions on you or on the use of the funds being transferred until the merger you were a supported_organization of d you were not controlled by d but you exercised control_over d as their sole member as a supporting_organization d made letter catalog number 58230y contributions to you over the years the past contributions were much smaller compared to this one-time transfer as a result of the merger law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which e e e are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e whether the contribution was made by a person who a created the organization b previously contributed a substantial part of its support or endowment c stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 directly or indirectly exercised control_over the organization or d e was ina relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above e e e whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation letter catalog number 58230y and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer e e e e application of law the grant meets the requirements of sec_1_170a-9 the size and method of contribution is unusual compared to your typical level of support the grant will adversely affect your status as normally being publicly supported the grant meets the requirements of sec_1_509_a_-3 based on the following facts and circumstances the grantor does not stand in a position of authority with respect to you and does not exercise control_over you prior contributions from d as a supporting_organization were not a substantial part of your support and you have previously been able to meet the public support_test including the contributions from d the transfer from d is a terminating distribution because of their merger with you and is a one-time occurrence you have carried on an actual program of public solicitation have exempt_activities and have attracted a significant amount of public support over the years the transfer of assets consists of cash and other investments you have met the public support_test in past years because you have relied on public support in the past it can be assumed that you will be able to maintain that level of public support in the future and letter catalog number 58230y e you have a large representative governing body in addition no material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer for all of the forgoing reasons the grant should be characterized as an unusual grant within the meaning of sec_1_509_a_-3 we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58230y
